DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the arguments filed on 2/22/2022. 
Claims 1-20 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 2/22/2022 overcome the rejection of claims 1-5 made by the Examiner under 35 USC Sanbe (JP 2000-247866; of record), evidenced by Rendell et al. (Microvascualr Research, 1997, 53, 222-234). This rejection has been withdrawn as the previous rejection failed to specifically mention soybean germ extract or ingredients isolated therefrom.  
Applicants arguments filed 4/9/2021 overcomes the rejection of claims 6-20 made by the Examiner under 35 USC Sanbe (JP 2000-247866; of record), evidenced by Rendell et al. (Microvascular Research, 1997, 53, 222-234), in further view of Barrett et al. (US 6455057). This rejection has been withdrawn for the reasons noted above.

New Rejections
Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanbe (JP 2000-247866; of record), evidenced by Rendell et al. (Microvascualr Research, 1997, 53, 222-234), in view of Barrett et al. (US 6455057; of record).
Sanbe is directed to an active skin preparation containing (i) creatine and/or creatinine and (ii) drug substance and/or physiologically active substance (see claim 1). Sanbe teaches that the combination of creatine and/or creatinine is present in the preparation in about 0.05% to about 5% by weight, but preferably from about 0.1% to about 10% by weight which is added for keratin softening and pimple prevention (see [0007] and [0008]).  Sanbe contemplates the inclusion of soybean extracts (see [0013]). The composition may be used in a method of applying the creatine/creatinine composition on to the skin (see [0028]). It is taught that application of the composition on to the skin improves blood flow (see [0028]) as well as sebum control, prevention of acne, prevention of rough skin, skin whitening and anti-inflammatory benefit (see [0010]). It is noted that all of these method outcomes may be broadly considered as “rejuvenating” for the skin.
With respect to the concentration of creatinine to creatine being claimed, these are obvious and would have flowed from the prior art. Sanbe teaches amounts that encompass and overlap with the amounts recited in the instant claims. According to MPEP 2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” One would have been motivated with a reasonable expectation of success to determine the optimal amount depending on the desired skin care effect. It should be noted that generally difference in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a concentration is critical. See MPEP 2144.05.
While Sanbe contemplates inclusion of soybean extracts, Sanbe fails to specifically teach the addition of soybean germ extract or ingredients isolated from soybean germ such as fromdaidzin, malonyldaidzin, acetyldaidzin, glycitin, malonylglycitin, acetylglycitin, genistin, daidzein, glycitein, malonylgenistin, acetylgenistin, genistein, and saponin, wherein the extract component is present in an amount of from 0.05-5% by weight.  
Barrett is directed to skin care composition for treating wrinkles and soothing sensitive skin away from irritation. The composition is to comprise a phenolic compound such as daidzin and genistein, which are isolated from soy (soybean germ according to the instant claims), in an amount of between 0.1-5% by weight of the composition (see column 4, lines 28-32). Barrett teaches that inclusion of these compounds in to skin care compositions so as to treats wrinkles, sensitive and dry skin, control oil/sebum secretion and skin lightening (see column 2, lines 1-5).  It is pointed out that daidzin and genistein are ingredients isolated from soybean germ extract according to the instant claims. It would have been obvious to modify Sanbe with Barrett as it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them would flow logically from their having been individually taught in the prior art. See MPEP 2144.06(I).
As it pertains to the outcomes recited by instant claims 2-5, these are seen as necessary outcomes when performing the method of Sanbe according to its general teaching. For instance, it is known that “increased blood flow” is correlated with “wound healing” which leads to improved scar healing (see instant claim 4) (see Rendell et al., page 233 which states that “abnormal healing such as scar hypertrophy is characterized by abnormal blood flow”). Thus, this particular outcome, as demonstrated by evidence, would occur naturally upon carrying forward the method of Sanbe. Such natural outcomes are similarly expected for the requirement that the “three dimensional structure of a dermis/epidermis juncture” being “improved”.
As it pertains to claims 9-20, because the prior art teaches a method of treating the skin with overlapping amounts of creatine, creatinine and soy extract and in some cases overlapping method outcomes (e.g. skin whitening, treatment of premature aging, treatment of itchiness), as a whole, the outcome of carrying out the obvious method according to the prior art (i.e. applying a composition comprising creatine, creatinine and a soy bean extract on to the skin) would necessarily result in the outcome of these benefits (e.g. treatment of pigmentation disorders, prophylaxis of itchiness, prophylaxis of eczema, capable of stimulating collagen synthesis and so on). See also evidence to Rendell re blood flow and wound healing (see above)
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE A PURDY/Primary Examiner, Art Unit 1611